DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given by James Maune (Reg. No. 67,187) on 5/10/2021. The application has been amended as follows:

Claim 15. (Currently Amended) A mobile device comprising: 
a display;
a camera communicably coupled with the display; 
a processor; and
a memory coupled to the processor, the memory storing instructions, which when executed by the processor, cause the mobile device to perform operations including:
receiving a request associated with a user device of a user that has requested transportation;
receiving visual information about an environment around the user, the visual information providing a set of one or more physical characteristics about the user and[[or]] the environment around the user;
storing, in the memory of the mobile device, the set of one or more physical characteristics about the user and[[or]] the environment around the user in the memory of the mobile device;

in response to a gesture received at the mobile device, causing the display to provide the AR mode;
after storing the visual information, capturing image data using the camera of the mobile device;
receiving the image data from the camera of the mobile device in the AR mode; 
removing one or more objects in the image data that do not correspond to people; 
analyzing the image data using an image processing engine to identify at least one physical characteristic of the set of one or more physical characteristics of the visual information;
matching the visual information with the image data based on the identifying of the at least one physical characteristic; and
providing an identifier on the display of the mobile device to indicate a location corresponding to the user.

Claim 20. (Currently Amended) A method of providing an augmented view on a display of a mobile device associated with an arriving vehicle, the method comprising performing, by the mobile device having a camera communicably coupled with the display:
receiving a request associated with a user device of a user that has requested transportation;
receiving visual information about the user and an environment around the user, 
the visual information providing a set of one or more physical characteristics about the user and[[or]] the environment around the user;
storing, in a memory of the mobile device, the set of one or more physical characteristics about the user and[[or]] the environment around the user in a memory of the mobile device;

in response to a gesture received from the mobile device, causing the display to provide the AR mode;
after storing the visual information, capturing image data using the camera of the mobile device;
receiving the image data from the camera of the mobile device in the AR mode; 
removing one or more objects in the image data that do not correspond to people; 
analyzing the image data using an image processing engine to identify at least one physical characteristic of the set of one or more physical characteristics of the visual information;
matching the visual information with the image data based on the identifying of the at least one physical characteristic; and
providing an identifier on the display of the mobile device to indicate a location corresponding to the user.

Allowable Subject Matter

Claims 1 and 4-25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter for claim 1 and 4-25.  
Claims 1 and 14 recite storing vehicle information about a specific vehicle for a user of the mobile device, the vehicle information providing a set of one or more physical characteristics of the specific vehicle; receiving a notification from a driver device that the specific vehicle is arriving, the notification enabling Augmented Reality (AR) mode; in response to a gesture received from the user at the mobile device, causing the display to provide the AR mode; 
It takes Juliver 20120041675, L’HEUREUX 20160232415, Lehning 20130050492 and Offenberg 20150248235 to teach these limitations. Although the individual limitations recited in the claims do exist in isolation in the prior art of record, the specific combination recited by the Applicant is found to be non-obvious. These limitations when read in light of the rest of the limitations in the claim make the claim allowable subject matter.

Claims 4-13 and 21-24 are allowed because they depend on claim 1. 

Claims 15 and 20 recite receiving a request associated with a user device of a user that has requested transportation; receiving visual information about the user and an environment around the user, the visual information providing a set of one or more physical characteristics about the user or the environment around the user; storing the set of one or more physical characteristics about the user and the environment around the user in a memory of the mobile device; receiving a notification that the mobile device is arriving a location for the user, the notification enabling Augmented Reality (AR) mode; in response to a gesture received from the mobile device, causing the display to provide the AR mode; capturing image data using the camera of the mobile device; receiving the image data from the camera of the mobile device in the AR mode; removing one or more objects in the image data that do not correspond to people; 
It takes Juliver 20120041675, Hwang 20120155718, Kaelbling 20120313751 and Offenberg 20150248235 to teach these limitations. Although the individual limitations recited in the claims do exist in isolation in the prior art of record, the specific combination recited by the Applicant is found to be non-obvious. These limitations when read in light of the rest of the limitations in the claim make the claim allowable subject matter.

Claims 16-19 and 25 are allowed because they depend on claim 15. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/YI YANG/
Examiner, Art Unit 2616